HEDRICK, Chief Judge.
Defendant first assigns as error the trial court’s denial of defendant’s motion to suppress evidence seized by Trooper Brinkley and the admission of the extraneous statement by defendant when he “hollered,” “that coke’s not mine.”
Since defendant cites law only to address the suppression of evidence issue, pursuant to Appellate Rule 28(b)(5), we will limit our discussion to this issue.
*475Defendant contends that the cocaine found in his car was seized during a warrantless search, and not incident to a lawful custodial arrest. We disagree.
At trial, a voir dire was conducted on defendant’s motion to suppress evidence. The trial judge made findings of fact and conclusions of law that defendant was under arrest at the time of the search and thus, the search was incident to a lawful arrest. The court denied defendant’s motion to suppress evidence of cocaine found in his vehicle.
When there is conflicting evidence in a voir dire hearing on a motion to suppress evidence, it is incumbent upon the trial judge to make findings of fact and conclusions of law to show the basis for rulings on admissibility of evidence. State v. Barnett, 307 N.C. 608, 300 S.E.2d 340 (1983), State v. Herndon, 292 N.C. 424, 233 S.E.2d 557 (1977). “The court’s findings, if supported by competent evidence, are conclusive on appeal.” Barnett at 613, 300 S.E.2d at 343. When the evidence is conflicting, the trial judge must resolve the conflicts after hearing the evidence and observing the demeanor of the witnesses. Barnett at 614, 300 S.E.2d at 343, State v. Fox, 277 N.C. 1, 175 S.E.2d 561 (1970).
In the present case, the findings of fact are fully supported by the evidence in the record. After hearing the evidence, the trial judge properly resolved the conflicts and made findings of fact and conclusions of law which will not be disturbed on appeal. See State v. Miley, 291 N.C. 431, 230 S.E.2d 537 (1976). Defendant’s assignment of error is overruled.
Defendant next assigns as error the denial of his motion to dismiss prior to trial. In his motion, defendant argues that the State failed to afford defendant a trial within the 120 day time period pursuant to G.S. 15A-701.
Defendant erroneously relies on G.S. 15A-701, the article which deals with speedy trials. However, the timeliness of defendant’s trial is controlled by G.S. 15A-761, The Interstate Agreement on Detainers (hereinafter, the Act). In article 111(a), the Act provides that when a person is incarcerated in a “party” state, and there is a pending untried indictment in another state, the prisoner shall be brought to trial within 180 days after he has given written notice to the prosecuting officer of the place of his imprisonment *476and request for a final disposition to be made of the indictment. G.S. 15A-761, Art. 111(a).
In the present case, defendant was incarcerated in Florida on 21 June 1989. Defendant sent a letter dated 21 June 1989 to give notice that he was incarcerated in Florida. This information went to defendant’s attorney, and was received by the State on 17 July 1989. On 26 October 1989 the State filed a detainer with the Florida Department of Corrections which contained a request to advise whether defendant chose to exercise his rights under the Interstate Agreement on Detainers. Defendant did not file any documents in response to the State’s request.
The record before us does not show compliance by defendant with procedures required by the Act. Under the provisions of the Act, defendant has the right to request a speedy trial and final disposition of any pending indictments. The only action taken by defendant was the letter giving notice of where he was incarcerated. The record is without evidence to put the prosecutor on notice that defendant was availing himself of the provisions of the Act and that the prosecutor must try him within 180 days after notice was filed. See State v. Vaughn, 296 N.C. 167, 250 S.E.2d 210 (1978), cert. denied, 441 U.S. 935, 99 S.Ct. 2060, 60 L.Ed.2d 665 (1979); State v. McQueen, 295 N.C. 96, 244 S.E.2d 414 (1978). After the State requested a response concerning whether defendant wanted to avail himself of the Act, defendant remained silent and in no way complied with the requirements set out previously. Defendant’s assignment of error is meritless.
Defendant assigns as error the court’s failure to rule defendant’s out of court statements inadmissible for purposes of impeachment. Defendant argues that the failure to conduct a hearing on whether to suppress his confession had a chilling effect on his decision not to testify.
G.S. 15A-975(b) provides that “[a] motion to suppress may be made for the first time during trial when the State has failed to notify the defendant’s counsel, ... or defendant sooner than twenty working days before trial of its intention to use the evidence and the evidence is (1) [e]vidence of a statement made by a defendant .. . .”
In the present case the court was not obligated to allow a motion for a suppression hearing for the first time at trial. The *477record shows that the State did not intend to use such material at trial and thus, a notice to defendant about use of his statement at trial was not warranted. Therefore, the State was under no obligation to give defendant notice and the court properly found that a suppression hearing during trial was not required. Since the court was not required to grant a suppression hearing at trial pursuant to the requirements of G.S. 15A-975, the decision of the court did not have a chilling effect as to demonstrate prejudicial error. Thus, defendant’s assignment of error is meritless.
Defendant’s last assignment of error is deemed abandoned pursuant to Rule 28(b)(5) of the Rules of Appellate Procedure, because there is no reason or argument in support of it, nor any authority cited.
Defendant received a fair trial free from prejudicial error.
No error.
Judges Eagles and Greene concur.